


EXHIBIT 10.2


ROSS STORES, INC.
NOTICE OF GRANT OF RESTRICTED STOCK UNITS


The Participant has been granted an award of Restricted Stock Units (the
“Award”) pursuant to the Ross Stores, Inc. 2008 Equity Incentive Plan (the
“Plan”), each of which represents the right to receive on the applicable
Settlement Date one (1) share of Common Stock of Ross Stores, Inc., as follows:


Participant:
Michael Balmuth
Employee ID:
45814
Grant Date:
August 15, 2012
Grant No.:
15343
Number of Restricted Stock Units:
58,395, subject to adjustment as provided by the Restricted Stock Units
Agreement.
Settlement Date:
June 1, 2016, except as otherwise provided by the Restricted Stock Units
Agreement.
Vested Units:
Except as provided by the Restricted Stock Units Agreement and provided that the
Participant’s Service has not terminated prior to the relevant date, the number
of Vested Units shall cumulatively increase on each respective date set forth
below by the number of units set forth opposite such date, as follows:
 
Vesting Date
 
Number of Units Vesting
 
May 31, 2014
 
14,599
 
May 31, 2015
 
14,599
 
May 31, 2016
 
29,197



By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Notice and by the provisions of the Plan and the
Restricted Stock Units Agreement, both of which are made a part of this
document. The Participant acknowledges that copies of the Plan, Restricted Stock
Units Agreement and the prospectus for the Plan are available on the Company’s
internal web site and may be viewed and printed by the Participant for
attachment to the Participant’s copy of this Grant Notice. The Participant
represents that the Participant has read and is familiar with the provisions of
the Plan and Restricted Stock Units Agreement, and hereby accepts the Award
subject to all of their terms and conditions.


ROSS STORES, INC.
PARTICIPANT
 
 
 
 
By:  /s/K. Caruana
Signature  /s/ Michael Balmuth
 
 
Its: Kenneth Caruana, EVP, Strategy, Marketing, HR
 
 
Date
Address:
4440 Rosewood Drive
 
 
Pleasanton, CA 94588
Address
 
 
 



ATTACHMENT:
Restricted Stock Units Agreement







--------------------------------------------------------------------------------


ROSS STORES, INC.
RESTRICTED STOCK UNITS AGREEMENT


Ross Stores, Inc. has granted to the Participant named in the Notice of Grant of
Restricted Stock Units (the “Grant Notice”) to which this Restricted Stock Units
Agreement (the “Agreement”) is attached an Award consisting of Restricted Stock
Units (the “Units”) subject to the terms and conditions set forth in the Grant
Notice and this Agreement. The Award has been granted pursuant to and shall in
all respects be subject to the terms and conditions of the Ross Stores, Inc.
2008 Equity Incentive Plan (the “Plan”), as amended to the Grant Date, the
provisions of which are incorporated herein by reference. By signing the Grant
Notice, the Participant: (a) acknowledges receipt of and represents that the
Participant has read and is familiar with the Grant Notice, this Agreement, the
Plan and a prospectus for the Plan prepared in connection with the registration
with the Securities and Exchange Commission of the shares issuable pursuant to
the Award (the “Plan Prospectus”), (b) accepts the Award subject to all of the
terms and conditions of the Grant Notice, this Agreement and the Plan and
(c) agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Grant
Notice, this Agreement or the Plan.
1.DEFINITIONS AND CONSTRUCTION.
1.1    Definitions. Unless otherwise defined herein, capitalized terms shall
have the meanings assigned in the Grant Notice or the Plan.
(a)    “Dividend Equivalent Right” means the right of the Participant to receive
for each Unit subject to the Award on a dividend record date an amount equal to
the cash dividend declared and paid on one (1) share of Stock, with such amount
to be paid in cash on the date on which the Company pays such dividend to its
stockholders.
1.2    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.
2.    ADMINISTRATION.
All questions of interpretation concerning the Grant Notice, this Agreement and
the Plan shall be determined by the Committee. All determinations by the
Committee shall be final and binding upon all persons having an interest in the
Award as provided by the Plan. Any Officer shall have the authority to act on
behalf of the Company with respect to any matter, right, obligation, or election
which is the responsibility of or which is allocated to the Company herein,
provided the Officer has apparent authority with respect to such matter, right,
obligation, or election.

1

--------------------------------------------------------------------------------


3.    THE AWARD.
3.1    Grant of Units. On the Grant Date, the Participant shall be awarded,
subject to the provisions of this Agreement, the Number of Restricted Stock
Units set forth in the Grant Notice, subject to adjustment as provided in
Section 8. Each Unit represents a right to receive on a date determined in
accordance with the Grant Notice and this Agreement one (1) share of Stock.
3.2    No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Units or shares of Stock issued upon settlement of the Units,
the consideration for which shall be past services actually rendered and/or
future services to be rendered to a Participating Company or for its benefit.
Notwithstanding the foregoing, if required by applicable state corporate law,
the Participant shall furnish consideration in the form of cash or past services
rendered to a Participating Company or for its benefit having a value not less
than the par value of the shares of Stock issued upon settlement of the Units.
3.3    Dividend Equivalent Rights. On each day prior to the Settlement Date that
is established by the Board as the record date with respect to a dividend
declared by the Board on shares of Stock generally and to be paid by the Company
in cash to stockholders of record on such date, the Participant shall be
credited with one Dividend Equivalent Right for each Unit subject to the Award,
whether vested or unvested. Each such Dividend Equivalent Right shall be settled
and paid to the Participant in cash on the same day that the Company pays the
dividend to its stockholders.
4.    VESTING OF UNITS.
4.1    In General. The Units shall vest and become Vested Units as provided in
the Grant Notice. In the event that the Settlement Date as provided by the Grant
Notice would occur on a date on which a sale by the Participant of the shares to
be issued in settlement of Vested Units would violate the Insider Trading Policy
of the Company, such Settlement Date shall be deferred until the first to occur
of (a) the next business day on which a sale by the Participant of such shares
would not violate the Insider Trading Policy or (b) December 31, 2016.
4.2    Forfeiture of Unvested Units. Except to the extent otherwise provided in
an employment agreement between a Participating Company and the Participant, in
the event that the Participant’s Service terminates for any reason, with or
without cause, the Participant shall forfeit all Units which are not, as of the
time of such termination, Vested Units (“Unvested Units”), and the Participant
shall not be entitled to any payment therefor.
4.3    Obligation to Repay Certain Dividend Equivalent Right Payments. The
Participant shall, at the discretion of the Company, be obligated to promptly
repay to the Company upon termination of the Participant’s Service any amounts
previously paid to the Participant in cash in settlement of Dividend Equivalent
Rights credited on Unvested Units that are subsequently forfeited pursuant to
Section 4.2.

2

--------------------------------------------------------------------------------


4.4    Ownership Change Event, Dividends, Distributions and Adjustments. Upon
the occurrence of an Ownership Change Event, a dividend or distribution to the
stockholders of the Company paid in shares of Stock or other property, or any
other adjustment upon a change in the capital structure of the Company as
described in Section 4.4 of the Plan, any and all new, substituted or additional
securities or other property (other than regular, periodic dividends paid on
Stock pursuant to the Company’s dividend policy) to which the Participant is
entitled by reason of the Participant’s ownership of Unvested Units shall be
included in the terms “Units” and “Unvested Units” for all purposes of this
Section 4 with the same force and effect as the Unvested Units immediately prior
to the Ownership Change Event, dividend, distribution or adjustment, as the case
may be. For purposes of determining the number of Vested Units following an
Ownership Change Event, dividend, distribution or adjustment, credited Service
shall include all Service with any corporation which is a Participating Company
at the time the Service is rendered, whether or not such corporation is a
Participating Company both before and after any such event.
5.    SETTLEMENT OF THE AWARD.
5.1    Issuance of Shares of Stock. Subject to the provisions of Section 5.3
below, the Company shall issue to the Participant on the Settlement Date with
respect to each Vested Unit to be settled on such date one (1) share of Stock.
Shares of Stock issued in settlement of Units shall not be subject to any
restriction on transfer other than any such restriction as may be required
pursuant to Section 5.3, Section 6 or the Company’s Insider Trading Policy.
5.2    Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant has an
account relationship of which the Company has notice any or all shares acquired
by the Participant pursuant to the settlement of the Award. Except as provided
by the preceding sentence, a certificate for the shares as to which the Award is
settled shall be registered in the name of the Participant, or, if applicable,
in the names of the heirs of the Participant.
5.3    Restrictions on Grant of the Award and Issuance of Shares. The grant of
the Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance of any shares subject to the
Award shall relieve the Company of any liability in respect of the failure to
issue such shares as to which such requisite authority shall not have been
obtained. As a condition to the settlement of the Award, the Company may require
the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.
5.4    Fractional Shares. The Company shall not be required to issue fractional
shares upon the settlement of the Award.

3

--------------------------------------------------------------------------------


6.    TAX WITHHOLDING.
6.1    In General. At the time the Grant Notice is executed, or at any time
thereafter as requested by a Participating Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax (including any
social insurance) withholding obligations of the Participating Company, if any,
which arise in connection with the Award, the vesting of Units or the issuance
of shares of Stock in settlement thereof. The Company shall have no obligation
to deliver shares of Stock until the tax withholding obligations of the Company
have been satisfied by the Participant.
6.2    Assignment of Sale Proceeds; Payment of Tax Withholding by Check. Subject
to compliance with applicable law and the Company’s Insider Trading Policy, the
Company may permit the Participant to satisfy the Participating Company’s tax
withholding obligations in accordance with procedures established by the Company
providing for either (i) delivery by the Participant to the Company or a broker
approved by the Company of properly executed instructions, in a form approved by
the Company, providing for the assignment to the Company of the proceeds of a
sale with respect to some or all of the shares being acquired upon settlement of
Units, or (ii) payment by check. The Participant shall deliver written notice of
any such permitted election to the Company on a form specified by the Company
for this purpose at least thirty (30) days (or such other period established by
the Company) prior to such Settlement Date. If the Participant elects payment by
check, the Participant agrees to deliver a check for the full amount of the
required tax withholding to the applicable Participating Company on or before
the third business day following the Settlement Date. If the Participant elects
to payment by check but fails to make such payment as required by the preceding
sentence, the Company is hereby authorized, at its discretion, to satisfy the
tax withholding obligations through any means authorized by this Section 6,
including by directing a sale for the account of the Participant of some or all
of the shares being acquired upon settlement of Units from which the required
taxes shall be withheld, by withholding from payroll and any other amounts
payable to the Participant or by withholding shares in accordance with
Section 6.3.
6.3    Withholding in Shares. The Company may require the Participant to satisfy
all or any portion of a Participating Company’s tax withholding obligations by
deducting from the shares of Stock otherwise deliverable to the Participant in
settlement of the Award a number of whole shares having a fair market value, as
determined by the Company as of the date on which the tax withholding
obligations arise, not in excess of the amount of such tax withholding
obligations determined by the applicable minimum statutory withholding rates.
7.    EFFECT OF CHANGE IN CONTROL ON AWARD.
7.1    Assumption, Continuation or Substitution. In the event of a Change in
Control, the surviving, continuing, successor, or purchasing corporation or
other business entity or parent thereof, as the case may be (the “Acquiror”),
may, without the consent of the Participant, assume or continue the Company’s
rights and obligations with respect to all or any portion of the outstanding
Units or substitute for all or any portion of the outstanding Units
substantially equivalent rights with respect to the Acquiror’s stock. For
purposes of this Section,

4

--------------------------------------------------------------------------------


a Unit shall be deemed assumed if, following the Change in Control, the Unit
confers the right to receive, subject to the terms and conditions of the Plan
and this Agreement, the consideration (whether stock, cash, other securities or
property or a combination thereof) to which a holder of a share of Stock on the
effective date of the Change in Control was entitled; provided, however, that if
such consideration is not solely common stock of the Acquiror, the Committee
may, with the consent of the Acquiror, provide for the consideration to be
received upon settlement of the Unit to consist solely of common stock of the
Acquiror equal in Fair Market Value to the per share consideration received by
holders of Stock pursuant to the Change in Control.
7.2    Conversion into Right to Receive Cash. Any portion of the Award which is
not assumed, continued or substituted for by the Acquiror in accordance with
Section 7.1 in connection with a Change in Control shall be converted
automatically at the effective time of the Change in Control into a right to
receive in cash on the Settlement Date an amount equal to the Fair Market Value
of the shares of Stock subject to the Award at the time of the Change in
Control.
8.    ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.
Subject to any required action by the stockholders of the Company and the
requirements of Section 409A of the Code to the extent applicable, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate and
proportionate adjustments shall be made in the number of Units subject to the
Award and/or the number and kind of shares to be issued in settlement of the
Award, in order to prevent dilution or enlargement of the Participant’s rights
under the Award. For purposes of the foregoing, conversion of any convertible
securities of the Company shall not be treated as “effected without receipt of
consideration by the Company.” Any fractional share resulting from an adjustment
pursuant to this Section shall be rounded down to the nearest whole number. Such
adjustments shall be determined by the Committee, and its determination shall be
final, binding and conclusive.
9.    RIGHTS AS A STOCKHOLDER OR EMPLOYEE.
The Participant shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of a certificate for such shares (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate is issued, except as
provided in Section 8. If the Participant is an Employee, the Participant
understands and acknowledges that, except as otherwise provided in a separate,
written employment agreement between a Participating Company and the
Participant, the Participant’s employment is “at will” and is for no specified
term. Nothing in this Agreement shall confer upon the

5

--------------------------------------------------------------------------------


Participant any right to continue in the Service of a Participating Company or
interfere in any way with any right of the Participating Company Group to
terminate the Participant’s Service at any time.
10.    LEGENDS.
The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock issued pursuant to this Agreement. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing shares acquired pursuant to this Award in the possession of the
Participant in order to carry out the provisions of this Section.
11.    COMPLIANCE WITH SECTION 409A.
It is intended that any election, payment or benefit which is made or provided
pursuant to or in connection with this Award that may result in Section 409A
Deferred Compensation shall comply in all respects with the applicable
requirements of Section 409A (including applicable regulations or other
administrative guidance thereunder, as determined by the Committee in good
faith) to avoid the unfavorable tax consequences provided therein for
non‑compliance. In connection with effecting such compliance with Section 409A,
the following shall apply:
11.1    Required Delay in Payment to Specified Employee. If the Participant is a
“specified employee” of a publicly traded corporation as defined under Section
409A(a)(2)(B)(i) of the Code, unless subject to an applicable exception under
Section 409A, any payment of Section 409A Deferred Compensation in connection
with a “separation from service” (as determined for purposes of Section 409A)
shall not be made until six (6) months after the Participant’s separation from
service (the “Section 409A Deferral Period”). In the event such payments are
otherwise due to be made in installments or periodically during the Section 409A
Deferral Period, to the extent permitted under Section 409A, the payments of
Section 409A Deferred Compensation which would otherwise have been made in the
Section 409A Deferral Period shall be accumulated and paid in a lump sum as soon
as the Section 409A Deferral Period ends, and the balance of the payments shall
be made as otherwise scheduled.
11.2    Other Delays in Payment. Neither the Participant nor the Company shall
take any action to accelerate or delay the payment of any benefits under this
Agreement in any manner which would not be in compliance with Code Section 409A.
11.3    Amendments to Comply with Section 409A; Indemnification. Notwithstanding
any other provision of this Agreement to the contrary, the Company is authorized
to amend this Agreement, to void or amend any election made by the Participant
under this Agreement and/or to delay the payment of any monies and/or provision
of any benefits in such manner as may be determined by the Company, in its
discretion, to be necessary or appropriate to comply with Section 409A
(including any transition or grandfather rules thereunder) without prior notice
to or consent of the Participant. The Participant hereby releases and holds
harmless the Company, its directors, officers and stockholders from any and all
claims

6

--------------------------------------------------------------------------------


that may arise from or relate to any tax liability, penalties, interest, costs,
fees or other liability incurred by the Participant in connection with the
Award, including as a result of the application of Section 409A.
11.4    Advice of Independent Tax Advisor. The Company has not obtained a tax
ruling or other confirmation from the Internal Revenue Service with regard to
the application of Section 409A to the Award, and the Company does not represent
or warrant that this Agreement will avoid adverse tax consequences to the
Participant, including as a result of the application of Section 409A to the
Award. The Participant hereby acknowledges that he or she has been advised to
seek the advice of his or her own independent tax advisor prior to entering into
this Agreement and is not relying upon any representations of the Company or any
of its agents as to the effect of or the advisability of entering into this
Agreement.
12.    MISCELLANEOUS PROVISIONS.
12.1    Termination or Amendment. The Committee may terminate or amend the Plan
or this Agreement at any time; provided, however, that except as provided in
Section 7 in connection with a Change in Control, no such termination or
amendment may adversely affect the Participant’s rights under this Agreement
without the consent of the Participant unless such termination or amendment is
necessary to comply with applicable law or government regulation, including, but
not limited to, Section 409A. No amendment or addition to this Agreement shall
be effective unless in writing.
12.2    Nontransferability of the Award. Prior to the issuance of shares of
Stock on the applicable Settlement Date, neither this Award nor any Units
subject to this Award shall be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution. All rights
with respect to the Award shall be exercisable during the Participant’s lifetime
only by the Participant or the Participant’s guardian or legal representative.
12.3    Unfunded Obligation. The Participant shall have the status of a general
unsecured creditor of the Company. Any amounts payable to the Participant
pursuant to the Award shall be an unfunded and unsecured obligation for all
purposes, including, without limitation, Title I of the Employee Retirement
Income Security Act of 1974. The Company shall not be required to segregate any
monies from its general funds, or to create any trusts, or establish any special
accounts with respect to such obligations. The Company shall retain at all times
beneficial ownership of any investments, including trust investments, which the
Company may make to fulfill its payment obligations hereunder. Any investments
or the creation or maintenance of any trust or any Participant account shall not
create or constitute a trust or fiduciary relationship between the Committee or
the Company and the Participant, or otherwise create any vested or beneficial
interest in the Participant or the Participant’s creditors in any assets of the
Company. The Participant shall have no claim against the Company for any changes
in the value of any assets which may be invested or reinvested by the Company
with respect to the Award.

7

--------------------------------------------------------------------------------


12.4    Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.
12.5    Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
12.6    Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, or upon deposit in
the U.S. Post Office or foreign postal service, by registered or certified mail,
or with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address shown below that party’s
signature to the Grant Notice or at such other address as such party may
designate in writing from time to time to the other party.
(a)    Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Agreement, the
Plan Prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Participant electronically. In
addition, the Participant may deliver electronically the Grant Notice to the
Company or to such third party involved in administering the Plan as the Company
may designate from time to time. Such means of electronic delivery may include
but do not necessarily include the delivery of a link to a Company intranet or
the Internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other means of electronic delivery
specified by the Company.
(b)    Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 12.6(a) of this Agreement and consents to the
electronic delivery of the Plan documents and Grant Notice, as described in
Section 12.6(a). The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 12.6(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in
Section 12.6(a).

8

--------------------------------------------------------------------------------


12.7    Integrated Agreement. The Grant Notice, this Agreement and the Plan,
together with any employment, service or other agreement between the Participant
and a Participating Company referring to the Award, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter other than those as set forth or provided for
herein or therein. To the extent contemplated herein or therein, the provisions
of the Grant Notice, this Agreement and the Plan shall survive any settlement of
the Award and shall remain in full force and effect.
12.8    Applicable Law. This Agreement shall be governed by the laws of the
State of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California.
12.9    Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.





9